IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


WILLIAMS PONTIAC COMPANY AND                       : No. 651 MAL 2018
BRUCE L. SANFT                                     :
                                                   :
                                                   : Petition for Allowance of Appeal from
                v.                                 : the Order of the Superior Court
                                                   :
                                                   :
PATRIOT BUICK PONTIAC GMC, INC                     :
------------------------------------------------   :
BRUCE L. SANFT                                     :
                                                   :
                                                   :
                v.                                 :
                                                   :
                                                   :
PATRIOT BUICK PONTIAC GMC, INC.                    :
                                                   :
                                                   :
PETITION OF: WILLIAMS PONTIAC                      :
COMPANY AND BRUCE L. SANFT                         :
                                                   :


                                               ORDER



PER CURIAM

       AND NOW, this 18th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.